Title: To James Madison from Albert Gallatin, 14 September 1816
From: Gallatin, Albert
To: Madison, James



Dear Sir
Paris 14th. Septer. 1816

Amongst the offers of persons wishing to go to the United States & to enter their service, one only has appeared to me worthy of attention & to deserve to be submitted to the decision of Government.  Mr. LeSueur, whose letter explaining his views is enclosed, is a civil Engineer of reputation, who has executed with much correctness various extensive trigonometrical operations, & whose Services in addition to those of Mr. Hassler, with whom in point of Science & practice he may be assimilated, might assist and hasten our trigonometrical survey of the coast of the United States.  That this should be executed in a manner equal to the best modern European operations is important both with respect to the object itself, and as connected with the scientific character of the country.  That Mr. Le Sueur is equal to a task of that kind is sufficiently proven by the testimonies of the depôt de la guerre, and of three of the best judges all three members of the national institute (Biot, Ramond, & Delambre) whose original certificates I have seen, & on the truth of which you may rely.  The appropriation for carrying on the Survey of the coast is general, and you may employ what agents you please.  Be good enough to favor me with your determination, as I must answer Mr. Lesueur.  He has also a collection of instruments which he will Sell to Govt. in whole or in part, (if it is convenient to purchase it) but only in case he is employed.  Perhaps we might have two Sets of Engineers & Surveyors, beginning at a given point, say the entrance of the Delaware, and one set extending the Survey north, whilst the other went South; by which means the whole might be executed within five instead of ten years.
I have seen La Fayette but once, as he still remains at La Grange where he presses me to pay him a visit, which my having opened the subject of indemnity prevents at this time.  The crops cannot be very good on account of the perpetual rains, but will still turn out better than had been expected.  Beyond what you See, you can hardly ascertain the truth even on that point, as the reports vary according to the political feelings of the travellers.
We are fixed very comfortably, tho’ expensively.  Servants are I think worse & dearer than at Washington, and the cheating & plundering by them & almost every one else make in my opinion this place still dearer than London.
We are all in good health, Mrs. G. already excessively tired of Paris.  We beg to be affectionately remembered to Mrs. Madison and I remain with sincere respect & attachment Ever Your’s

Albert Gallatin

